On Rehearing.
If, as insisted by the appellants, County Judge Templeton was without authority to revoke the order for an election to reincorporate the territory known as Honey Springs the day after it was made, yet, the City of Dallas having previously annexed the territory for municipal pur*698poses, or, to say the least, having’ acquired jurisdiction for such purpose subsequently consummated, the County Judge was without authority to order the election; therefore, we think the election held thereunder was void.
On Second Rehearing.